132 Ga. App. 631 (1974)
208 S.E.2d 636
BRANT
v.
THE STATE.
49649.
Court of Appeals of Georgia.
Submitted September 6, 1974.
Decided September 20, 1974.
Oliver & Walters, James M. Walters, for appellant.
Jeff C. Wayne, District Attorney, Roland H. Stroberg, Assistant District Attorney, for appellee.
EBERHARDT, Presiding Judge.
L. C. Brant was convicted of the offense of burglary and he appeals, enumerating as error the overruling of his motion for new trial on the general grounds. Held:
1. A careful reading of the record discloses that there was ample evidence, though circumstantial, to authorize the verdict. The general grounds are without merit.
2. That the state relied upon circumstantial evidence in procuring the conviction does not require a different result. There was a full and ample charge on the matter of circumstantial evidence, and it became a jury issue as to whether the evidence was sufficient to exclude every reasonable hypothesis save that of guilt. Fraser v. State, 55 Ga. 325 (6). This issue was resolved against the defendant, as the jury was authorized under the evidence to do. We find no error of law.
Judgment affirmed. Deen and Stolz, JJ., concur.